Pfeifer, J.,
dissenting. This election case arises out of the Clinton County Board of Elections’ determination that a referendum on a resolution passed by the Clinton County Board of Commissioners not be added to the November ballot because the petition calling for the referendum contained an inaccurate summary of the resolution at issue.
The relators’ summary is as accurate as one could reasonably expect without restating the entire resolution. Given the complexity of the resolution, even a complete restatement may not have been any more instructive to voters.
I am confident that the summary of the resolution would allow the residents of Clinton County to understand the ballot issue. Since relators have filed a referendum petition with the required number of signatures, I would grant the writ to allow the election to go forward.